 PILOT FREIGHT CARRIERS, INC341PilotFreightCarriers,Inc. and Theresa Gallitzin.Case 8-CA-8648June 2, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND WALTHEROn February 28, 1975, Administrative Law JudgeJames V Constantine issued the attached Decisionin this proceeding Thereafter, the Respondent andthe General Counsel filed exceptions The GeneralCounsel filed a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewithRespondent is charged with violating Section8(a)(3) and (1) of the Act by discharging TheresaGallitzin because she refused to cross a picket lineRespondent claims that her discharge was justifiedunder the provisions of the collective-bargainingagreement it has with Teamsters Local 497, of whichGallitzin is a member The Administrative LawJudge agreed with Respondent and dismissed thecomplaint in its entiretyWe disagree with the Ad-ministrative Law JudgeRespondent operates terminals providing inter-state transportation throughout the United StatesThe two terminals pertinent to the instant proceedingare located in West Richfield, Ohio, the site of thepresent dispute, and Jacksonville, Florida In Febru-ary 1974,1 Local 512 which represents employees attheJacksonville terminal, commenced a strikeagainst Respondent there The Board subsequentlyfound that the strike by Local 512 againstRespondent's Jacksonville operations was an unfairlabor practice strikeThat strike was initiated as aresult of Respondent's unlawful discharge of an em-ployee in violation of Section 8(a)(3), and byRespondent's refusal to bargain with Local 512 inviolation of Section 8(a)(5) 2In early March, Local 512 set up a picket line attheWest Richfield terminal All the office clericals,including Gallitzin, and the majority of drivers anddockmen honored the Local 512 picket line It was1All dates are 1974 unless specifically stated otherwise2 Pilot Freight Carriers, Inc,223 NLRB 286 (1976)stipulated at the hearing that Gallitzin refused tocross the picket line and engaged in such picketingon behalf of Local 512 On June 14, Gallitzin andanother office clerical 3 were terminated by Respon-dentThe notice of termination stated that she hadbeen discharged in accordance with article 9, section10, of Local 497's agreement with RespondentArticle 9 contains provisions governing the griev-ance procedure Sections 9 and 10 provide that thereshall be no strikes or any other cessation of workduring the processing of a grievance, except that theUnion has the right to authorize a work stoppage if itnotifies the Employer 24 hours before the com-mencement thereof Failure to so notify results in thework stoppage being unauthorized The employerhas the right to discharge an employee 24 hours afterthe beginning of any unauthorized work stoppageA further provision of the contract pertinent to theproceeding herein is article 20, entitled "Protectionof Rights"It shall not be a violation of this Agreement andshall not be cause for discharge if any employeerefuses to go through a primary picket line rec-ognized by Teamsters Joint Council No 41In dismissing the complaint, the AdministrativeLaw Judge found that Gallitzin's refusal to workconstituted an unauthorized cessation of work pro-hibited by article 9, section 10 The AdministrativeLaw Judge therefore concluded that her dischargewas lawful under the contract He noted in particularthat there was no evidence that Local 497 authorizedthe work stoppage, or that Respondent received anynotice of the stoppage as required by article 9, sec-tion 10 °In his exceptions, the General Counsel claims thatarticle 9, section 10, is not the applicable contractprovision, because that section pertains to strikesduring the pendency of grievances between the Re-spondent and Local 497, and there was no suchgrievance herein The General Counsel contends thatarticle 20, which deals with sympathy strikes, is thepertinent contract provision The General Counselargues that sympathy strikes are outside the scope ofthe no-strike clause in article 9, so that Gallitziricould not be discharged under that section for engag-ing in a sympathy strike According to the GeneralCounsel, the conduct engaged in by Gallitzin on be-half of Local 512 was protected by article 20We agree with the General Counsel that Gallitzin3The other clerical is not a party to this proceeding° The Boards decision in the Local 512 case,supra,In 2, issued after theAdministrative Law Judge's Decision in the present case At the hearing theAdministrative Law Judge rejected the General Counsels contention thathe should receive evidence as to the nature of the Local 512 strike or takejudicial notice of the Administrative Law Judge's findings in that case withrespect to the strike224 NLRB No 46 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas unlawfully discharged, and that article 20 of thecontractrelates toher situationHowever, in reach-ing our decision, we are of the opinion that, as apractical matter, the application of either article 9 orarticle 20 would not alter the final results herein Asa striker in sympathy for Local 512's cause,Gallitzinassumed the status of the Local 512 unfair laborpractice strikers 5 In view of her protected status asan unfair labor practice striker, and considering theseriousnessof the unfair labor practices whichprompted the underlying strike by Local 512, we findthat, even assuming that evidence of notice to Re-spondent by Local 497 as required by article 9 andevidence of recognition by the Joint Council as re-quired by article 20 are lacking, Gallitzin's activityremains protected under both the majority and mi-nority views expressed inArlan's Department Store ofMichigan Inc,'and that her discharge was thereforein violation of Section 8(a)(3) and (1) of the ActTHE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that Respondent engaged in certain un-fair labor practices in violation of Section 8(a)(3) and(1) of the Act by discharging Theresa Gallitzin onJune 14, 1974, for engaging in protected activities Inour opinion, it is necessary in order to effectuate thepurposes of the Act that Respondent be ordered tocease and desist from engaging in such unfair laborpractices and to reinstate Theresa Gallitzin to herformer job, or, if such job no longer exists, to a sub-stantially equivalent position, with backpayWe shallorder Respondent to make her whole for any loss ofearnings she may have earned absent the discrimina-tion against her by payment of a sum equal to thatshe normally would have earned, from the date ofthe discrimination to the date Respondent offers herreinstatement, less her net earnings for that periodBackpay shall be computed in the manner set forthin FW Woolworth Company,90 NLRB 289 (1950),5 SeeHoffmanBeverageCompany,163 NLRB 981 (1967)6 133 NLRB 802 (1961) The view of the majority inArlans was that onlystrikes in protest against serious unfair labor practices should be held im-mune from a general no-strike clause"Serious" was read to mean destruc-tive of the foundation on which collective bargaining must restwhich werethe words used by the Supreme Court inMastro Plastics Corp, and FrenchAmerican Reeds Mfg Co, Inc v N L R B350 U S 270 281 (1956) Surelyit cannot be denied that an unlawful discharge and an unlawful refusal tobargain are such serious matters that a strike in protest of or in supportagainst such practices should be, and is, protected, even in the face of anyinjunction againstprimary or sympathystrikes contained in articles 9 and20, respectivelyMember Fanning, in expressing the minority viewpoint inArlan's,placed emphasis on the scope and coverage of the no-strike clausenot on the degree and kind of unfair labor practices which may be involvedIn his view, such a clause would not bar a strike if the subject matter of thestrike was outside the scope of the contract The issue over which Gallitzinceased work was unfair labor practices directed at employees represented byLocal 512, and such issue was not cognizable under Local 497's contractwith interest added thereto as set forth inIsis Plumb-ing & Heating Co,138 NLRB 716 (1962)CONCLUSIONS OF LAW1Pilot Freight Carriers, Inc, is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act2Teamsters Local Union 497 and Teamsters Lo-calUnion 512, both affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are labor organizationswithin the meaning of Section 2(5) of the Act3By discharging Theresa Gallitzin for engagingin protected concerted activities, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act4The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Pi-lot Freight Carriers, Inc,West Richfield, Ohio, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a) Interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section7 of the Act, and discriminating in regard to hire,tenure, and other conditions of employment by dis-charging employees because they engaged in protect-ed concerted activities(b) In any other manner interfering with, restrain-ing, and coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act2Take the following affirmative action(a)Offer to Theresa Gallitzin immediate and fullreinstatement to her former job, or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of paywhich she may have incurred by reason ofRespondent's discrimination against her in the man-ner described in "The Remedy" section of this Deci-sion(b)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order(c)Post at its place of business in West Richfield, PILOT FREIGHT CARRIERS, INC343Ohio, copies of the attached notice marked "Appen-dix " I Copies of said notice, on forms provided bythe Regional Director for Region 8, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-withMEMBER WALTHER, concurringI agree with my colleagues that Respondent violat-ed Section 8(a)(3) and (1) of the Act by dischargingTheresa Gallitzin because she refused to cross a pick-et lineHowever, my reasons for reaching this resultare somewhat different than those advanced by mycolleaguesAs I read the collective-bargaming agreement, arti-cle 9, including the no-strike provision, does not ap-ply to this case The no-strike clause is clearly limitedto situations in which a grievance is pending Sinceno grievance has been filed with respect toRespondent's activities in Florida, it is evident thattheno-strikeprohibitiondoesnot encompassGallitzin's activitiesSince article 9 does not apply to this proceeding, itisunnecessary for me to reach-and I do not relyon-my colleagues' apparent extension of theArlan's IandMastro Plastics Corp 9principles To myknowledge, this is the first time that an employer'sunfair labor practices at one location have beendeemed to abrogate a no-strike provision in a collec-tive-bargaining agreement with another labor organi-zation at another locationI do agree with my colleagues, however, that arti-cle 20 of the collective-bargaining agreement doesapply to Gallitzin's activities I agree further thatGallitzin's activities were protected whether or notthe Council approval required by article 20 was giv-en In the absence of a lawful no-strike provision,employees enjoy a Section 7 right to engage in sym-pathy picketing Article 20 provides that such picket-7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board shall read `Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board '8Arlan's Department Store of Michigan Inc,133 NLRB 802 (1961)9Mastro Plastics Corp and French American Reeds Mfg CoInc vNLRB350 U S 270 (1956)Ing is permissible under the contract so long as therequisite Council approval is first acquiredIn my judgment, article 20 cannot be considered awaiver of the employees' right to engage in sympathypicketing in the absence of the required Council ap-proval Such waivers must be clear and explicit andare not lightly to be inferred 10 Since article 20 doesnot satisfy the Board's waiver standards, it followsthatGallitzin's activities were protected irrespectiveof whether prior approval was in fact securedFor the foregoing reasons, I agree that Gallitzin'sdischarge violated Section 8(a)(3) and (1)10Gary-Hobart Water Corporation,210 NLRB 742 745 (1974)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, orcoerce employees in the exercise of rights guar-anteed by Section 7 of the National Labor Rela-tionsAct or discriminate against them by dis-charging them for engaging in protectedconcerted activitiesWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by the ActWE WILL offer Theresa Gallitzin immediateand full reinstatement to her former job, or, ifsuch job no longer exists, to a substantiallyequivalent position, without prejudice to her se-niority or other rights and privileges, and makeher whole for any loss of earnings suffered byreason of her unlawful dischargePILOT FREIGHT CARRIERS, INCDECISIONSTATEMENT OF THE CASEJAMES V CONSTANTINE, Administrative Law Judge Thisisan unfair labor practice case litigated pursuant to theprovisions of Section 10(b) of the National Labor Rela-tionsAct, as amended, herein called the Act, 29 U S C160(b) It was commenced by a complaint issued on No-vember 22, 1974, by the General Counsel of the NationalLabor Relations Board, the latter herein called the Board,through the Regional Director for Region 8 (Cleveland,Ohio), naming Pilot Freight Carriers, Inc, as the Respon-dentThat complaint is based on a charge and amendedcharge filed on October 9 and November 20, 1974, re-spectively, by the Charging Party, Theresa Gallitzin, anindividual 344DECISIONSOF NATIONALLABOR RELATIONS BOARDIn substance the complaint alleges that Respondent vio-lated Section 8(a)(3) and (1), and that such conduct affectscommerce within the meaning of Section 2(6) and (7), ofthe Act Respondent has answered admitting some allega-tions of the complaint but denying that it committed anyunfair labor practicesPursuant to due notice this case came to be heard beforeme, at Cleveland, Ohio, on January 8, 1975 All partieswere represented at and participated in the hearing, andhad full opportunity to introduce evidence, examine andcross-examine witnesses, file briefs, and offer oral argu-ment Counsel for the General Counsel argued orally at theclose of the case A brief has been received from Respon-dentThis case presents the following issues1Whether the Charging Party refused to cross a picketline, or struck, or both, established by another union thanthat representing Respondent's employees at its terminal inWest Richfield, Ohio2Whether Respondent discharged the Charging Partyfor engaging in the conduct described in the precedingparagraph and, if so, whether such discharge was unlawful3Whether a collective-bargaining contract between theCharging Party's union and Respondent contained (a) ano-strike clause, (b) a grievance and arbitration clause, orbothUpon the entire record in this case, and from my obser-vation of the demeanor of the witnesses, I make the follow-ingFINDINGS OF FACTIAS TO JURISDICTIONRespondent, a North Carolina corporation, is engaged infurnishing interstate transportation servicesAmong otherthings it operates terminals throughout the United States,including one in West Richfield, Ohio, and another inJacksonville, FloridaAnnually it receives gross revenue.in excess of $50,000 for transporting goods and commodi-ties in interstate commerce The answer admits, and I find,that Respondent is an employer as defined in Section 2(2),and is engaged in commerce within the meaning of Section2(6) and (7), of the Act And I further find that it willeffectuate the purposes of the Act to assert jurisdictionover Respondent in this proceedingIITHE LABOR ORGANIZATIONS INVOLVEDTeamsters Local Union 497 and Teamsters Local Union512, both affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers ofAmerica, are labor organizations within the meaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA General Counsel's CaseItwas stipulated at the hearing that (a) GeneralCounsel's Exhibit 2 at all times material was the collective-bargaining contract entered into by Respondent and Local497, (b) Gallitzin, an employee at Respondent's WestRichfield, Ohio, terminal and a member of Teamsters Lo-cal 497, an Akron, Ohio, Teamsters union, refused to crossa picket line of Teamsters Local 512 of Jacksonville, Flori-da, at Respondent's said terminal from on or about March28 to April 8, 1974, and on or about May I to 29, 1974, (c)that Gallitzin engaged in such picketing on behalf of saidLocal 512 from on or about May 29 to August 16, 1974,and (d) that Local 512, which represents Respondent's em-ployees at Jacksonville, Florida, is engaged in a strike ofRespondent at said Jacksonville terminalItwas further stipulated that on June 14Z 1974, Gallitzinwas discharged by Respondent by a writing which reads inpertinent part "Your employment with Pilot Freight Car-eers, Inc, is hereby terminated in accordance with Article9, Section 10 of your collective bargaining Agreement " SeeGeneral Counsel's Exhibit 3 for said termination noticeand General Counsel's Exhibit 2 for said collective-bar-gaining agreement This writing, i e, General Counsel's Ex-hibit 3, was the only communication, written or oral, whichGallitzin received informing her that she was terminatedby RespondentIn pertinent part said article 9, section 10, provides that[As to] any such period of unauthorized stoppages ofwork mentioned above, it is specifically understoodand agreed that the Company during the first twenty-four (24) hour period of such unauthorized work stop-page shall have the sole and complete right of reason-able discipline short of discharge and such employeeshall not be entitled to or have any recourse to anyother provision of this Agreement After the firsttwenty-four (24) hour period of such stoppage, and ifsuch stoppage continuesthe Company shall havethe sole and complete right to immediately dischargeany employee participating in any unauthorized strike,slowdown, walkout, or any other cessation of workand such employee shall not be entitled to have anyrecourse to any other provision of this Agreement Inthe event the Union authorizes any work stoppageor any other cessation of work the Union shallnotify the Company by telegram twenty-four (24)hours before commencement of such work stoppage,etcFailure of the Company to receive such noticeprior to the commencement of any work stoppage,etc, it shall be deemed to be unauthorized for the pur-pose of this AgreementIn this connection article 20 of said contract states thatIt shall not be a violation of this agreement and shallnot be cause for discharge if any employee refuses togo through a primary picket line recognized by Team-sters Joint Council No 41 The Union agrees that, inthe event the Company becomes involved in a contro-versy with any other Union, the Union will do all in itspower to help effect a fair settlementItwas admitted by counsel for the General Counsel thatLocal 497 was not on strike against Respondent and "therewas no labor dispute" or grievance involving Local 497In addition to the foregoing the General Counsel put on PILOT FREIGHT CARRIERS, INC345two witnesses One of them is James F Wykle, secretary-treasurer and business agent for Local 497 A conspectusof his testimony follows This Union represented the threeclericals at the West Richfield terminal of Respondent (seeart 1 of G C Exh 2), one of whom is Theresa GallitzinJoint Council 41 of the Teamsters and the Teamsters Inter-national Union has recognized the picket line at said WestRichfield Union within the meaning of article 20 of thecontract between Local 497 and Respondent's terminal atsaid West Richfield Said Joint Council 41 sent Local 497 atelegram that the former was recognizing said picket lineSuch telegram is not in evidenceLocal 512 of the Teamsters of Jacksonville, Florida, hada labor dispute with Respondent's terminal at said Jack-sonville and struck in support of said dispute All the officeclericals and all but three or four of the drivers and dockmen at the West Richfield terminal honored the picket lineof Local 512 at said West Richfield terminal Among theWest Richfield employees who joined the picket line andalso honored said line was GallitzinAfter Gallitzin was terminated Wykle had a "brief hear-ing" on said action and the discharge of office clerical An-denero with Mr Wakeman, the terminal's manager Wake-man then referred Gallitzin's said complaint or grievanceto Respondent's "general office in North Carolina " Saidgrievance, dated June 17, 1974, reads as follows "We, theundersigned, hereby protest our discharge from PilotFreight Carriers, Inc, on the basis that we have in no wayviolated our contract or agreement, and demand immedi-ate reinstatement " It was signed by Gallitzin and Andene-ro (See G C Exh 4) Later said grievance was denied byRespondent's home office on the ground that it had beenfiled late under the terms of the collective-bargainingagreement Thereafter Wykle briefly discussed said denialwithWakeman but took no further actionWykle "in-structed" Gallitzin and Andenero "that it would be legalfor them to honor the strikethe picket line" of Local512 and that they "could join the picket line " At no timedid Local 497 inform Respondent's said terminal that Lo-cal 497 was respecting or honoring said picket lineTheresa Gallitzin, the Charging Party, also testified forthe General Counsel An adequate abridgment of her testi-mony is set forth at this point She worked as a clerk-typistatRespondent'sWest Richfield terminal beginning No-vember 2, 1970, and was in the unit covered by the con-tract between it and Local 497 (See G C Exh 2 for saidcontract) On June 14, 1974, she was terminated by a letterfrom Respondent (See G C Exh 3 for said letter)During February 1974, she became aware, "through thedifferent people in the office" that a "labor dispute in thenature of a strike [existed] between a Pilot Freight Unionand a Pilot Freight Terminal" in Florida Said "Floridadispute" affected her West Richfield freight terminal "withthe less and less freight coming in " On March 4, 1974, sheand all the office employees except Joyce Andenero (the"oldest employee") and all the drivers (except the "oldestdriver") at said West Richfield terminal were laid off Dur-ing the period of such layoffs and thereafter Teamsters Lo-cal 512, a Florida union, picketed said West Richfield ter-minal At first no West Richfield employees took part insaid picketingAboutMarch 28, 1974, General Manager CliffordWakeman of said West Richfield terminal told Gallitzin toreturn to work as work had become available On April 8she returned to work As of April 23 there were not, to herknowledge, "any grievances pending under [the contract]concerning either Local 512, the 512 strike, or any othercontractual matter " About June 14 she and clerical em-ployee Joyce Andenero "joined the picket line " It wasstipulated that both Gallitzin and Andenero were terminat-ed for joining said line This caused both Gallitzin andAndenero on June 17 to prepare and sign a protest orgrievance over their discharge and submit it to Respon-dent (See G C Exh 4 for such document)At this point the General Counsel restedB Respondent's CaseAfter the General Counsel rested Respondent also restedwithout offering any evidence on the ground that the Gen-eral Counsel had failed to establisha prima faciecaseC Concluding Findings and Discussion1Initially,Respondent maintains that the instant casecannot be heard because the contract with Local 497 con-tains a clause (Art 9) requiring that all employee griev-ances must be resolved pursuant to the grievance and arbi-tration process as provided in the contract SeeCollyerInsulatedWire, A Gulf and Western Systems Co192 NLRB837 (1971) But assuming thatCollyerwould apply Respon-dent may not rely upon it, because although Gallitzin at-tempted to invoke the contract's grievance machinery Re-spondent rejected her grievance as untimely Hence I findthat Respondent may not advance itsCollyerdefense sinceRespondent refused to proceed with Gallitzin's grievanceThe fact that Gallitzin's grievance was untimely filed is notfatal since Respondent was in a position to waive the un-timeliness and proceed with the resolution of the grievanceCfGary-Hobart Water Corporation,210 NLRB 742 (1974)2The General Counsel submits that the strike of Local512 at Jacksonville, Florida, is an unfair labor practicestrike, so that its picketing at West Richfield, Ohio, is infurtherance of an unfair labor practice strike He also sub-mits that the contract's clause against an unauthorizedwork stoppage does not forbid an employee from engagingin a strike or work stoppage sympathizing with anotherunion's unfair labor practice strikeSee Hoffman BeverageCo, 163 NLRB 981 (1967) In this connection the GeneralCounsel requests that I find that the strike of Local 512 isan unfair labor strike because Administrative Law JudgeSaunders has so found in another case brought against Re-spondent by Local 512 See consolidated case numbered12-CA-6267, 6288, and 6384In my opinion I am not bound by the decision of Ad-mimstrative Law Judge Saunders in the aforesaid caseAnd I ruled at the hearing of the instant case that I wouldnot receive evidence as to the nature of said strike by Local512 as that issue would be decided by the Board in the caseheard by Administrative Law Judge Saunders Of courseany decision of the Board on such issue will be determina-tive of the identical issue in the case before me It follows 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat when the case before me reaches the Board the Boardwill be able to definitively dispose of this case as saidBoard will probably have decided this issue in Administra-tive Law Judge Saunders' case3The General Counsel contends that in any event Gal-litzin was authorized by article 20 of the contract to refuseto go through the Local 512 picket line at Respondent'sWest Richfield, Ohio, terminal In pertinent part said arti-cle 20 (see G C Exh 2) declares that "It shall not be aviolation of this Agreement and shall not be cause for dis-charge if any employee refuses to go through a primarypicket line recognized by Teamsters Joint Council No 41 "At the hearing the General Counsel offered oral evi-dence that said Joint Council had sent a telegram to Local497 to the effect that said Council recognized said picketline of Local 512 at West Richfield Said evidence was ex-cluded on the ground that the parol evidence rule prevent-ed oral evidence as to the contents of a pertinent writtendocument However, I did grant the General Counsel aspecific time following the close of the instant case to file acopy of the foregoing telegram with me as an exhibit in thiscase Nevertheless no such copy has been received as of thedate of the preparation of this Decision Accordingly, Ifind that this contention of the General Counsel has notbeen sustained because of a lack of competent proof tosupport it4Respondent finally contends that Gallitzin's refusalto work constituted an unauthorized cessation of work pro-hibited by section 10 of article 9 of the contract betweenRespondent and her union, Local 497 (see G C Exh 2), sothat Respondent lawfully discharged her pursuant to saidsection 10 I find that this defense is well taken and thataccordingly Gallitzin's termination does not violate theAct It is undisputed that Gallitzin not only joined thepicket line, but also refused to cross it And I find that suchconduct amounts to a cessation of work by Gallitzin Thequestion then is whether such refusal to work was unau-thorized as contemplated by said section 10Preliminarily I rule that, on this issue,12th and L Ltd vLocal 99-99A, International Union of Operating Engineers,396 F Supp 1174 (D C D C, 1976), is not determinativeThis is because that case (a) did not contain a contractclause against a work stoppage similar to that in the instantcase, (b) that case involved a damage suit against a union,whereas the instant case involves the legality of a dis-charge, and (c) that case recognizes that some circuit courtshave held contrary to the decision of the D C DistrictCourt See 396 F Supp 1178 Assuming that said12th AndLcase,supra,is applicable, I do not follow it as I believethe three following cases cited in this paragraph represent asounder, but contrary, viewMonongahela Power Companyv International Brotherhood of ElectricalWorkers,AFL-CIO-CLC, 484 F 2d 1209 (C A 4, 1973),Inland Steel Com-pany v Local Union No 1545, United Mine Workers ofAmerica,505 F 2d 293 (C A 7, 1974), andNAPA Pitts-burgh, Inc v Automotive Chauffeurs, Parts and Garage Em-ployees Local Union No 926,502 F 2d 321 (C A 3, 1974),cert denied 419 U S 1049 (1974)On the record unfolded before me I am of the opinion,and find, that Gallitzin's joining the picket line during herusual working time constituted a work stoppage or a cessa-tion of work, and that such cessation was unauthorizedIndeed the record is barren of any evidence that (a) LocalUnion 497 authorized any work stoppage, or (b) that Re-spondent received notice of any such stoppage as requiredby the last paragraph of Article 9, Section 10 of the con-tract between Local Union 497 and Respondent It follows,and I find, that Respondent's discharge of Gallitzin wassanctioned by the contract and that such termination didnot contravene the Act In my opinionGary-Hobart WaterCorporation,210 NLRB 742 (1974), is distinguishable anddoes not require an opposite conclusionUpon the basis of the foregoing findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1Local 497 and Local 512 each is a labor organizationwithin the meaning of Section 2(5) of the Act2Respondent is an employer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and (7), of the Act3The General Counsel has failed to establish by thecredited evidence that the Respondent has committed anyof the unfair labor practices averred in the complaintUpon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-edORDER1It is ordered that the complaint be, and it hereby is,dismissed in its entirety1 In the event no exceptions are filed as provided by Sec 102 46 of theBoards Rules and Regulations, the findings, conclusions, recommenda-tions and recommended Order herein shall, as provided in Sec 102 48 ofsaid Rules and Regulations, be adopted by the Board and become its find-ings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes